Order entered July 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00702-CV

                           H. ROBERT ROSE, ET AL., Appellants

                                                V.

                          NICHOLAS BONVINO, ET AL., Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-2450-06

                                            ORDER
       Before the Court is appellants’ July 11, 2014 unopposed amended motion for an

extension of time to file a brief. Although the Court received the reporter’s record from the

hearing on setting the supersedeas bond, the remainder of the reporter’s record has not been filed

and is not due until September 9, 2014. Appellants’ brief will be due thirty days after the

reporter’s record is filed. See TEX. R. APP. P. 38.6(a). Accordingly, we DENY appellants’

amended motion as premature. We DIRECT the Clerk of this Court to remove the designation

of the due date for appellants’ brief from the Court’s electronic system.


                                                       /s/   ADA BROWN
                                                             JUSTICE